Citation Nr: 1736545	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  11-07 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to an evaluation in excess of 40 percent for lumbosacral spine degenerative disc disease (DDD) and degenerative arthritis.

2. Entitlement to an initial evaluation in excess of 10 percent for right lower extremity radiculopathy.

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Sandler, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1979 to November 1982. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the San Juan, Puerto Rico Department of Veterans Affairs (VA) Regional Office (RO). In January 2016, this matter was remanded by a different Veterans Law Judge; it was subsequently reassigned to the undersigned. 

Although the Board previously held that the matter of TDIU was not raised by the record, the Veteran has since filed a claim for TDIU, stating it is due to his service-connected lumbosacral spine injury and psychiatric disorder. See June 2017 Application for Increased Compensation Based on Unemployability. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), provides that TDIU, when reasonably raised by the record, is part of any claim for an increased rating. As the matter of TDIU has now been explicitly raised in the context of the present appeal before the Board, it has been included as a separate issue on the title page.

The procedural history for the Veteran's claims was extensively detailed in the January 2016 Board remand. There have been no changes to the procedural posture of the claims since that time, except as noted above.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.




REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that there is a complete and accurate record upon which to decide the Veteran's claims so that every possible consideration is afforded.

As an initial matter, in June 2017 the Veteran provided evidence that he receives disability benefits from the Social Security Administration (SSA). The same month, the AOJ sent a request to the SSA for records; such records have not yet been received. Because SSA records are constructively of record, the Board cannot adjudicate the claims without them. See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010). Because any records received by the SSA would need to be first reviewed by the AOJ, see 38 C.F.R. § 20.1304(c), remand is necessary.

VA examinations must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. Correia v. McDonald, 28 Vet. App. 158 (2016). In this case, previous VA spine examinations do not fully comport with the requirements of Correia and therefore may be inadequate. Thus, a new VA spine examination is necessary.

The Board notes that the Veteran would need to demonstrate unfavorable ankylosis of the entire thoracolumbar spine or of the entire spine to obtain a rating in excess of 40 percent disabling under the General Rating Formula for Diseases and Injuries of the Spine. However, a new examination is still necessary pursuant to Correia because the holding in Correia "is potentially applicable to the evaluation of musculoskeletal disabilities involving joint or periarticular pathology that are painful, whether or not evaluated under a [Diagnostic Code] predicated on range of motion measurements." See Southall-Norman v. McDonald, 28 Vet. App. 346 (2016). 

Finally, the Board notes that, in response to a request from the RO, in June 2016 the Veteran submitted an incomplete medical release for private treatment records, which was signed by the Veteran but did not provide any medical provider's identifying information. The RO should notify the Veteran that he must identify specific medical providers if he wishes the RO to obtain private medical records.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain copies of VA treatment records for the Veteran's spine and right lower extremity radiculopathy from August 2016 to the present. The AOJ should ensure that the complete records of all VA evaluations and treatment the Veteran has received are associated with the record.

2. The AOJ should obtain, if possible, records of all private evaluations and treatment the Veteran has received for his spine and right lower extremity radiculopathy. The Veteran must assist in the matter by identifying his private healthcare providers and by submitting releases for VA to obtain any private records identified.

If any private records identified are not received pursuant to the AOJ's request, the Veteran should be so notified and advised that it is ultimately his responsibility to ensure that any available private records are received.

3. The AOJ should ensure that records from the SSA have been received pursuant to its June 2017 request. If the search for these records is negative, that should be noted and the Veteran should be informed in writing. 

4. After the above development has been completed and any received records are added to the file, the AOJ should arrange for an orthopedic examination of the Veteran to assess the current severity of his service-connected spine disability. The examiner must review the entire record (including Board remands) in conjunction with the examination. Pathology, symptoms (frequency and severity), and any associated impairment of function should be described in detail. All indicated tests or studies should be completed.

Range of motion studies should include active and passive motion and pain on weight bearing and non-weight bearing. The examiner should note any further functional limitations due to pain, weakness, fatigue, incoordination, or any other such factors (if the Veteran is not experiencing a flare up at the time of the examination, the examiner should ask the Veteran to describe the frequency, severity, duration, and type of symptoms experienced during flare ups and the examiner should provide an opinion based on that information). 

A detailed explanation (rationale) is required for all opinions provided. (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation. Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested.)

5. The AOJ should then review the record and re-adjudicate the claims. If they remain denied, the AOJ should issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond. The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the remanded matter. Kutscherousky v. West, 12 Vet. App. 369 (1999). As a remand, this matter must be handled expeditiously. 38 U.S.C.A. §§ 5109B, 7112 (2014).



_________________________________________________
VICTORIA MOSHIASHWILI 
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board of Veterans' Appeals can be appealed to the United States Court of Appeals for Veterans Claims. 38 U.S.C.A. § 7252 (West 2014). This remand is a preliminary order and not an appealable decision on the merits of the claim(s). 38 C.F.R. § 20.1100(b) (2016).




